Case: 08-50852     Document: 00511027155          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 08-50852
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

KENNETH ERIC WATSON,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:07-CR-107-1


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Kenneth Eric Watson has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Watson has filed a response. The record is insufficiently
developed to allow consideration at this time of Watson’s claim of ineffective
assistance of counsel; such a claim generally “cannot be resolved on direct appeal
when [it] has not been raised before the district court since no opportunity
existed to develop the record on the merits of the allegations.” United States v.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 08-50852   Document: 00511027155 Page: 2      Date Filed: 02/12/2010
                               No. 08-50852

Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and
citation omitted). Our independent review of the record, counsel’s brief, and
Watson’s response discloses no nonfrivolous issue for appeal. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, Watson’s requests for the appointment of new counsel
and for leave to file an untimely pro se brief are DENIED, and the APPEAL IS
DISMISSED. See 5 TH C IR. R. 42.2.




                                      2